DETAILED ACTION

Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on April 23rd, 2021.  Claims 3-5, 8, 9, 11, 12, and 14-25 are pending. Claims 1, 2, 6, 7, 10, and 13 are canceled.  Claim 25 is newly added.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1) Optical structure…configured to receive the input light beam…as recited in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

1) Glass or transparent plastic prism, truncated pyramidal structure as disclosed and shown in figs 3-7, for example.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The recitations in claims 4 and 11 to the cited elements therein having  “a roughness which is configured to…wherein the roughness is less than 0.5 lambda” and “has a of roughness of 0.1 lambda or less, wherein lambda is 650nm” are inadequately disclosed by Applicant.
The metes and bounds of the topography (i.e. peak and valley difference) afforded and excluded to the circular investigation region by these recitations are indefinitely defined herein wherein the claims do not positively provide for a light source providing light of a particular wavelength, and thus such variable is undefined in the claims so as to set forth the metes and bounds of the roughness to the circular investigation region.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 


Claims 3-5, 8, 9, 11, 12, and 15-18, and 22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schermer et al. (US 2005/0110989), hereafter Schermer in view of Ehrfeld et al. (US 2005/0025676), hereafter Ehrfeld.
Schermer discloses an optical device integrated with the well (abstract).  With regard to claims 7, and 15, Schermer discloses a carrier, as claimed, wherein the carrier is a unitary structure comprising a sample chamber 8 formed from two upstanding walls 58,58 with a space therebetween and a bottom 72 with the depending portion therefrom, wherein the bottom comprises an optical structure 70 (i.e. prism) shaped like a truncated pyramid, and a transparent inspection wall (i.e. the inside wall surface of the bottom) and including an investigation region 236 that is at a binding surface of an interior side of the transparent inspection wall  (having a circular shape therein within the space, wherein Examiner notes that the “circular investigation region” recited within the functionality of the optical structure of the bottom is drawn to a designation of the shaping of the space and such circular shape is not particularly structurally defined by way of structural elements, and the investigation region of Schermer likewise includes a circular region therein which is herein designated as the claimed circular investigation region) with capture elements, such as antibodies or ligands for binding with target 
With regards to claim 15, Schermer does not specifically disclose that the optical carrier is a hemisphere or a truncated pyramid, wherein a top and a bottom of the truncated pyramid are parallel.
Ehrfeld discloses microreaction vessels and titerplates (abstract).  With regard to 15, Ehrfeld discloses a carrier, as claimed, wherein the carrier comprises a sample chamber 8 formed from two upstanding walls 2,2 with a space therebetween and a bottom 3 wherein the bottom comprises an optical structure 31 shaped like a truncated 
It would have been obvious to one of ordinary skill in the art to modify the geometry of the optical carrier of Schermer so as to provide a truncated pyramid wherein a top and a bottom are parallel such as taught by Ehrfeld in order to provide an obvious alternative shaping to the optical structure for a likewise application in optical assaying of microwells, wherein Schermer further discloses truncated prism geometries and discloses that it is desirable to provide prism geometries wherein the tip portion is removed (pars. [0067,0068], figs. 1&4 of Schermer for example) and would have a reasonable expectation of success in  Schermer for likewise optical investigations.


Claims 3-5, 9, 11, 12, 15-18, and 22 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfeld in view of Schermer.
Ehrfeld discloses microreaction vessels and titerplates (abstract).  With regard to claims 7, and 15, Ehrfeld discloses a carrier, as claimed, wherein the carrier comprises a sample chamber 8 formed from two upstanding walls 2,2 with a space therebetween and a bottom 3 wherein the bottom comprises an optical structure 31 shaped like a truncated pyramid, and a transparent inspection wall (i.e. bottom 3 and having a binding surface thereat on an interior side, and having a circular investigation region therein, as claimed; Examiner notes that herein such recitation to “binding surface” is merely structurally drawn to a surface and there is no provision for probes, capture molecules, etc…and thus such surface exists on the interior and is utilized for such recitation, and 
With regard to claim 15, Ehrfeld does not specifically disclose that the carrier is a unitary structure, as claimed.
Schermer has been discussed above.
It would have been obvious to one of ordinary skill in the art to modify the carrier of Ehrfeld to make integral those elements and thus provide a carrier comprising a unitary structure such as taught by Schermer in order to provide an obvious alternative form in which making parts integral is recognized as an obvious rationale in providing an obvious engineering design choice (see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347,349 (CCPA 1965), wherein it is noted that Schermer is drawn to analogous subject matter of microplates for optical investigation of binding assays, and further wherein Applicant’s own disclosure in par. [0038] sets forth that the composition of the carrier may be of multiple components of different materials and such represents a contemplated alternative arrangement wherein a criticality and unexpected results are not seen in the unitary structuring.


Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schermer in view of Ehrfeld as applied to claims 3-5, 8, 9, 11, 12, 15-18, and 22 above and in further view of Ewart et al.  (USPN 5,922,537), hereafter Ewart.
Schermer/Ehrfeld does not specifically disclose label particles, as in claim 14.
Ewart discloses nanoparticle biosensors (abstract).  Ewart provides biosensor technology with labeling entities having particle reporters that provide cost competitive readily-manufactured devices.  Ewart discloses utilizing label particles such as paramagnetic particles, in which such reporter particles greatly increase the sensitivity and accuracy, and provide a variety of assay techniques for determining analyte presence in a sample (abstract; lines 50-67, col. 2; lines 13-18, col. 3; lines 17-55, col. 17, for example).
It would have been obvious to modify Schermer to utilize reporter label particles such as ones having paramagnetic properties that are configured to absorb or scatter an evanescent field such as taught by Ewart in order to provide label particle in a biosensor which greatly increases the sensitivity and accuracy in the binding assays desired to be carried out in Schermer.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfeld in view of Schermer, as discussed in claims 3-5, 9, 11, 12, 15-18, and 22 and in further view of Ewart.
Ehrfeld/Schermer does not specifically disclose label particles, as in claim 14.

It would have been obvious to modify Ehrfeld/Schermer to utilize reporter label particles such as ones having paramagnetic properties that are configured to absorb or scatter an evanescent field such as taught by Ewart in order to provide label particle in a biosensor which greatly increases the sensitivity and accuracy to the binding assays desired to be carried out in Ehrfeld/Schermer.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schermer in view of Ehrfeld as applied to claims 3-5, 8, 9, 11, 12, 15-18, and 22  above, and further in view of Bradwell (USPN 5,429,951).
Schermer/Ehrfeld does not specifically disclose that the sample chamber comprises a gel.
With regard to claim 20, the recitation is drawn to a formula describing a natural principle in Snell’s Law of refraction, which exists at the interface between the gel (as modified below) of the sample chamber and the carrier.
Bradwell discloses a multiwell plate for immunoassays in which the wells comprise agarose gel for absorbing components for the assay (abstract; col. 1, figure 1, for example).
It would have been obvious to one of ordinary skill in the art to modify Schermer/Ehrfeld to have the sample chamber comprise a gel such as taught by Bradwell in order to provide an obvious alternative arrangement in the well which affords analogous manners of conducting immunoassays applications in the carrier/well as likewise desired in Schermer/Ehrfeld.

Claims 19 and 20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfeld in view of Schermer as applied to claims 3-5, 8, 9, 11, 12, 15-18, and 22  above, and further in view of Bradwell.
Ehrfeld/Schermer/Bradwell has been discussed above.
Ehrfeld/Schermer does not specifically disclose that the sample chamber comprises a gel.
With regard to claim 20, the recitation is drawn to a formula describing a natural principle in Snell’s Law of refraction, which exists at the interface between the gel (as modified below) of the sample chamber and the carrier.
It would have been obvious to one of ordinary skill in the art to modify Ehrfeld/Schermer to have the sample chamber comprise a gel such as taught by Bradwell in order to provide an obvious alternative arrangement in the well which affords analogous manners of conducting immunoassays applications in the carrier/well as likewise desired in Ehrfeld/Schermer.


Claims 21 and 22 rejected under 35 USC 103 as being unpatentable over Schermer in view of Ehrfeld and in view of Natan et al. (USPN 6,579,721), hereafter Natan.
Schermer and Ehrfeld have been discussed above.
Schermer and Ehrfeld do not specifically disclose that the optical structure comprises a plurality of hemispheres.
.


Claims 21 and 22 are rejected under 35 USC 103 as being unpatentable over Ehrfeld in view of Schermer and in view of Natan et al. (USPN 6,579,721), hereafter Natan.
Ehrfeld and Schermer have been discussed above.
Ehrfeld and Schermer do not specifically disclose that the optical structure comprises a plurality of hemispheres.
Natan discloses that the prisms utilized as the optical element coupled with the SPR substrate is drawn to prisms including hemispherical prisms (abstract; lines 50-55, col. 7, for example), wherein such geometry represents an obvious to try analog to that of Schermer who is likewise concerned with a prism coupled to an SPR substrate.  Further, if such disclosure is not taken as providing a plurality of prisms to the optical structure than such a modification would have been obvious to one ordinary skill in the art wherein a provision to a plurality thereof amounts to an obvious design choice in .

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest that the label particles are covered with a mantle of transparent material.


Response to Arguments
Applicant's arguments filed April 23rd, 2021 have been fully considered but they are not persuasive.
With regards to claims 3-5, 8, 9, 11, 12, 15-18, and 22 rejected under 35 USC 103 as being unpatentable over Schermer in view of Ehrfeld, Applicant traverses the rejection.
Applicant asserts that Schermer does not include all prism geometries.  Applicant asserts that as shown in figure 4 of Schermer, the shape of the truncated pyramid is necessary to appropriately transmit the output fan 92’-94’ and to avoid undesired 
Applicant further asserts that Schermer discloses that the regular trapezoid shape only works with high-index glass prisms and not with low-index polymer prisms, and thus Schermer teaches away from combination with Ehrfeld.
Initially, Examiner asserts that Schermer discusses in pars. [0066-0068] that prisms of the present disclosure are designed with the removal of the traditional tip 90 that would be present in a triangular prism.  
Additionally, Schermer’s discussion toward a preferential embodiment with respect to an irregular trapezoid does not preclude use with a regular trapezoid prism design, as Schermer specifically discusses such prism geometry consistent with the tip 90 of a triangular prism being removed and further as seen in par. [0070] which particularly acknowledges regular trapezoidal geometries.  By this, it can be clearly seen that modification by Ehrfeld, who particularly discloses an optical carrier that is a truncated pyramid wherein a top and bottom of the truncated pyramid are parallel.
Additionally, with regard to Applicant’s remark of “Schermer discloses that the regular trapezoid shape only works with high-index glass prisms and not with low-index polymer prisms, and thus Schermer teaches away from combination with Ehrfeld,” Examiner asserts that the disclosure does not provide that these only work with high-index glass prisms as the disclosure clearly recites that difficulty increases as the index decreases.  Further, there is no such modification to the material of construction (and its refractive index) being proposed in the combination of Schermer in view of Ehrfeld, nor 
With regards to claims 4, 11, and 12, Applicant asserts that there is no mention of roughness in Schermer and Examiner has provided no evidence that Schermer’s device has the claimed level of roughness.
Examiner asserts that, as discussed above, the metes and bounds of the topography (i.e. peak and valley difference) afforded and excluded to the circular investigation region by these recitations are indefinitely defined herein wherein the claims do not positively provide for a light source providing light of a particular wavelength, and thus such variable is undefined in the claims so as to set forth the metes and bounds of the roughness to the circular investigation region.
To this end, Schermer provides to disclose an equivocal roughness in as much as presently required and claimed herein, wherein Schermer provides a likewise structured circular investigation region of the carrier and having a roughness as claimed given for a given applied wavelength of light.  This is further seen as Schermer commensurately discloses that the carrier is made of glass or transparent polymer (pars. [0058,0059], which is the same material as disclosed in Applicant’s specification for the carrier wherein such circular investigation region is a part thereof (see pars. [0006,0038,0089] of Applicant’s pre-grant publication US 2015/0226733).



Examiner asserts that Applicant’s arguments are not commensurate in scope with the claims and the claims do not require the particular structural arrangement of the windows as shown in fig. 2.  Examiner maintains that the set forth windows by the prior art are equivocally structurally formed in as much as required in the claims.  If Applicant desires to provide the arrangement of fig. 2 with the windows, than Applicant needs to amend the claimed windows with further defining their structural boundaries coincident therewith.

With regard to claim 8, Applicant traverses the rejection.  Applicant asserts that as seen in fig. 3 of Schermer, any cavity is adjacent to 72 and not directly below as required by claim 8.
Examiner asserts that item 72 extends along the full contour at the bottom portion as seen in figure 3 wherein such cavities 72 are directly below such binding surface.

With regard to claim 22, Applicant asserts that each space/volume is not inherently a separate investigation region.
Examiner asserts that no such inherency is being set forth.  Examiner asserts that Schermer includes a plurality of investigation regions in the sample chamber as claimed, wherein Applicant has failed to structurally distinguish the claimed sample 

With regards to claims 3-5, 9, 11, 12, 15-18, and 22 rejected under 35 USC 103 as being unpatentable over Ehrfeld in view of Schemer, Applicant traverses the rejections.
Applicant asserts that bottom wall 3 is not a binding surface as target components cannot reach bottom 3.  Initially, Examiner asserts that the provision to the potential contacting of any such target components to the bottom 3 is not commensurate in scope with the claims wherein the claims are drawn to a device and do not require any such process steps and further, target components/antigens/antibodies have not been claimed a positive structural element of the claimed device.  
Furthermore, within the device of Ehrfeld, it is fully possible to pre-load the bottom 3 with target components and subsequently apply the additional layers thereto in producing the device.  It is maintained that such bottom 3 is a binding surface as such surface is commensurately structured and arranged in as much as claimed herein.

With regards to claims 4, 11, 12, and 22, Applicant traverses the rejection.
Examiner directs Applicant to the discussion above with such claims in respect to Schermer in view of Ehrfled, wherein likewise remarks are applicable.

With regard to claim 15, Applicant traverses the rejection.
Applicant asserts that Ehrfeld is composed of a plurality of elements made from a plurality of materials and cannot be transformed into a unitary structure without changing its function and rendering it unsuitable for its intended purpose.  Applicant further asserts that as Ehrfeld is made of different materials that perform different functions, the claimed unitary structure performs differently and thus finding a design choice is precluded.
Examiner asserts that the claims are not drawn to a molding process of a unitary structure of a singular material of construction, and Ehrfeld’s usage of different material layers does not preclude the modification to provide the carrier as a unitary structure as claimed and as afforded by the disclosure of Schermer.  Examiner further notes that the it is well within the ordinary skill in the artisan to “make unitary” as outlined in In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

With regard to claim 14, Applicant traverses the rejection and asserts that Ehrfeld discloses that marking substances can affect measurement results and thereby it is improper to combine the references when the references teach away form their combination.
Examiner asserts that such background discussion is drawn to fluorescent labels, wherein Ewart has been provided for ones being paramagnetic with properties that are configured to absorb or scatter an evanescent field wart in order to provide label particle in a biosensor which greatly increases the sensitivity and accuracy to the binding 
With regards to claims 19 and 20, Applicant traverses the rejection.
Applicant asserts that Ehrfeld discloses a liquid 8 in the sample chamber and liquid-filled cuvettes are discussed in pars. [0004,0008].  Applicant asserts that the combination with Bradwell would be improper as they would change the principle of operation.
Examiner asserts that such discussion is drawn to background, previous prior art methodologies noted by Ehrfeld.  Examiner asserts that the provision of a gel remains to provide an alternative medium within the sample chamber which acts to hold and encompass the molecules in a likewise manner to that of a liquid medium, wherein Bradwell provides a gel for likewise immune-reagent deposition and this is further seen through the disclosure of Schermer (par. [0131]) which discloses the addition of a gel in the sample chamber for immobilizing the capture molecules), wherein it is seen that usage of gel medium in the sample chamber would have a reasonable expectation of success for capturing and carrying out immunoassays as likewise desired in Ehrfeld.



Further, in view of Applicant’s amendments to the claims, new grounds of rejection are provided over claim 21.
Herein, claim 21 is rejected under 35 USC 103 as being unpatentable over Schermer in view of Ehrfeld and in view of Natan et al. (USPN 6,579,721), wherein Natan discloses that the prisms utilized as the optical element coupled with the SPR substrate is drawn to prisms including hemispherical prisms (abstract; lines 50-55, col. 7, for example), wherein such geometry represents an obvious to try analog to that of Schermer who is likewise concerned with a prism coupled to an SPR substrate.
Further, if such disclosure is not taken as providing a plurality of prisms to the optical structure than such a modification would have been obvious to one ordinary skill in the art wherein a provision to a plurality thereof amounts to an obvious design choice in order to provide sufficient prism interfaces across the full extent of the surface for coupling all/more of the incident light to the SPR substrate to assure more full interaction.
For similar reasons, claim 21 is  is rejected under 35 USC 103 as being unpatentable over Ehrfeld in view of Schermer and in view of Natan et al. (USPN 6,579,721), wherein Ehrfeld is likewise drawn to and optical coupling prism to an SPR substrate for optical investigations and analyses.
Examiner further reasserts the above discussion with respect to providing further structural details and defining the confines/bounds of such “investigation regions,” wherein Schermer and Ehrfeld (and modified by Natan) provide for the present regions as recited herein.

Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/           Primary Examiner, Art Unit 1798